Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Current Specification headers are Bolded, mixed case, and underlined. Recommended format is Full uppercase, with no bolding or underlining.
Current Claim 1 contains steps of a method (i.e. the (A), (B)…(F) elements of claim 1). Recommend format is that separate steps/elements should have separate lines and indentations (see section (k) Claim or Claims above) for better legibility. Similarly other claims should be divided into separate indentations/lines based on elements.
It is recommended that applicant submit the claims be reformatted to follow the suggested format.
Claim Objections
Claim 1 objected to because of the following informalities:  
“send/receive” in line 2, the current “/” is does not tell if it should be interpreted as an “and” or an “or”
“to/from” in line 3, the current “/” does not tell if should be interpreted as an “and” or an “or”
As these are relatively minor and from the rest of the claim language/the spec it is clear that the “/” should be interpreted as “a least one of a or b” meaning that the invention can do both or only one.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weon et al, “Position and Vision Information of Relative Vehicle’s Using Procrustes Analysis Method for Position Correction”, Non-patent Literature; in further view of Feldman et al, “Positioning Enhancement Through Time of Flight Measurement in WLAN”, US9651655B2.
Regarding Claim 1,” An apparatus comprising:  2a transceiver configured to send/receive data messages 3to/from a plurality of vehicles; 4a processor configured to execute instructions; and  5a memory configured to store instructions that, when 6executed,”(Section 2.2.1, “V2V communication utilizes the WAVE protocol to send and receive vehicle information. The WAVE protocol structure consists of multiple IEEEs standards, IEEE 1609.3, 1609.4, and 802.11p, for PHY and MAC protocols” protocol to “send and receive” inherently teaches a transceiver) and the implementation of the protocols is inherently teachings that a processor and memory is being used.;)”” (C) performing a scaling operation on said plurality 11potential positions of said vehicles to determine relative 12positions of said vehicles on a coordinate system”(3.1. “Procrustes analysis is applied using matrix A containing the driver vehicle’s position data, and (p x k) matrix B containing the other vehicle’s position data. Equations (8), (9), and (10) are used in order to obtain , unit vector and scaling factor c, rotation matrix T(k x k), and translation t(k x 1).  11 1T j  ) p” and “scaling factor” teaches a scaling operation); ” (D) implementing 13a procrusting (Section 3.1. “Procrustes analysis was used in order to improve the driver’s relative positional data based on another vehicle’s driving path. Procrustes analysis is used to compare and match respective sections from two data sets in order to find matching corresponding points.”); ” and (F) determining changes of said 15relative positions using said corrected coordinate system.”(3.2. “Based on the driver’s car, the procedure of the least-squares method on each Procrustes analysis set is outlined in Figure. 5. In step 1, the least-squares method is applied on the region from t - 9 to t; step 2 applies it on the combined regions of t - 8 to t + 1 and t - 8 to t. The same method is applied to all regions to obtain the approximation equation. After obtaining the closest location information to the approximation for each step, the set with the most reliable positioning information is generated”);
	Weon et al however fails to teach “perform the steps of (A) generating signal distance 7calculations between said apparatus and at least three of said 8vehicles using said data messages, and (B) calculating a plurality of 9potential positions of said vehicles using said signal distance 10calculations,”. Weon instead uses the GPS data collected to measure distance between vehicles, and instead only mentions/explicitly teaches distance calculations between two vehicles.
	Feldman et al however does teach these two elements, Teaching signal calculations between more than two (i.e. at least three) vehicles and calculating the positions. Feldman teaches Column 5, lines 9-19, “Each OBU (as initiator) can measure a relative distance to another OBU (as target) to obtain relative positioning, i.e. the position of the respective target relative to the respective initiator. Each OBU can also measure a respective distance to RSU 104 to obtain its own accurate (and absolute) position. Vehicles 112 and 116 (with more than one antenna) are capable of estimating respective angles to the RSU. Since the distance (as well as the angle in the case of multiple antennas) of each vehicle to the RSU is known, the precise (and absolute) location or position of such vehicles (when acting as initiators) can be calculated.” And signal distance calculations Column 6, lines 26-34, “ WLAN control unit 212 controls the WLAN modem operation, exchanges information between the initiator and target and calculates the compensated ToF and, in case of multiple antennas, also the angle. The measured TOF and (optionally) the angle are fed to a positioning calculation unit 214 configured to calculate relative positioning, absolute positioning, or both relative and absolute positioning. Unit 214 is included in each OBU and in the RSU, but is external to the WLAN unit.” Here the “Tof” (time of flight) are a type of signal distance calculation.

    PNG
    media_image1.png
    633
    440
    media_image1.png
    Greyscale

Feldman Figures 1A and 1B
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify/further implement the positioning system outlined in Weon’s et al whitepaper using the message relay system and TOF calculations using Feldman et als teachings. One would be motivated to make such an implementation as according to Feldman Column 1, lines 22-31, “Navigation systems, autonomous driving and safety applications in vehicular and other mobile environments require high-accuracy positioning. The commonly used global navigation satellite system (GNSS) positioning is inherently limited when the sky is obstructed, for example in deep urban canyons or in underground parking lots. Compensation for lack of GNSS availability or degraded performance to maintain positioning may be performed with a Dead-Reckoning (“DR”) algorithm using sensors, but the positioning accuracy is severely degraded.” Thus by implementing the TOF messaging systems, instead of the GPS data stamps being communicated to measure distance, the resulting system can be used in a larger range of environments. Additionally from Weon et al conclusion section “This research concludes that more accurate results can be obtained with more vehicular data.” Thus Weon et al sets out that the implementation of more data can improve localization accuracy. Modified Weon et al would thus teach all aspects of claim 1.
Regarding Claim 2, Modified Weon et al teaches ” The apparatus according to claim 1, wherein said 2changes represent an amount of error between sampled locations.”(Weon et al Section 3.2. “ When a matching procedure via Procrustes analysis is completed, a set of new coordinates are generated at each location instance. In order to obtain the coordinates with the least amount of errors, a recursive least-squares method was applied. The optimal approximation equations of each n location value were obtained by using this method.”);
Regarding Claim 3, Modified Weon et al teaches ” The apparatus according to claim 1, wherein said 2data messages are sent along with a standard message.”( Weon et al section 2.2.1 “This research utilizes a periodic BSM (Basic Safety Message), defined in SAE (Society of Automotive Engineers) J2735 as WSM (WAVE Short Message), to communicate positioning and vehicle information from other cars via WAVE communications”);
Regarding Claim 4, Modified Weon et al teaches ” The apparatus according to claim 3, wherein said 2standard message is a Basic Safety Message.”( Weon et al section 2.2.1 “This research utilizes a periodic BSM (Basic Safety Message), defined in SAE (Society of Automotive Engineers) J2735 as WSM (WAVE Short Message), to communicate positioning and vehicle information from other cars via WAVE communications”);
Regarding Claim 6, Modified Weon et al teaches ” The apparatus according to claim 3, wherein said 2data messages and said standard message implement a dedicated short 3range communication operating at approximately 5.9GHz.”( section 2.2.1 “This research utilizes a periodic BSM (Basic Safety Message), defined in SAE (Society of Automotive Engineers) J2735 as WSM (WAVE Short Message), to communicate positioning and vehicle information from other cars via WAVE communications” The FCC has set aside/defined the 5.9GHz band as the band/frequency range for V2V communications, as such any teaching of V2V radio/wireless communications inherently teaches that the band should be at approximately 5.9GHz.);
Regarding Claim 7, Modified Weon et al teaches ” The apparatus according to claim 1, wherein said 2scaling operation implements Multi-Dimensional Scaling (MDS).”( Weon et al teaches 2.2.2. “Converting GPS Information to X, Y Coordinates: In order to implement GIS lane latitude and longitude data obtained from GPS to the system, a conversion to a two-dimensional coordinate system is required. This has been completed using TM projection utilizing the Gauss-Kruger projection technique.” Here conversion of points to a coordinate system is a form of MDS, in modified Weon et al TOF distance signals are used inplace of GPS, thus by using TOF signal instead of GPS the logical naturally flows that instead the MDS would be performed to transform the distance signals into a coordinate from. This logic is further reinforced from Feldman Column 2, lines 32-49, “The term “relative positioning” is used throughout this description to refer to a distance and, optionally, to an angle between two WLAN nodes, an initiator node and a target node. The relative positioning is obtained without considering GNSS positioning, i.e. without using any GNSS reading. The WLAN nodes may receive GNSS signals, but such signals are not used in their relative positioning. The term “absolute positioning” is used throughout this description to refer to the positioning of an initiator node at an absolutely known point in a given coordinate system at a given moment. The absolute positioning is obtained using an initiator GNSS reading and a known relative position to a fixed node that has accurate position. The fixed node is exemplarily an RSU, acting as target. The RSU transmits its position to the initiator node, which also obtains its own GNSS reading. The combining of the reported RSU position with the initiator GNSS reading can be performed in various ways that should be known to one of ordinary skill in the art.“ Thus coordinate switching from the relative to an absolute frame is an intended, and according to Feldman, known procedure in the art.)
Regarding Claim 8, Modified Weon et al teaches ” The apparatus according to claim 1, wherein said 2procrusting procedure comprises a translation calculation, a 3rotation calculation, and a dilation calculation.”(Section 3.1 “Procrustes analysis is applied using matrix A containing the driver vehicle’s position data, and (p x k) matrix B containing the other vehicle’s position data. Equations (8), (9), and (10) are used in order to obtain , unit vector and scaling factor c, rotation matrix T(k x k), and translation t(k x 1).  11 1T j  ) p”);
Regarding Claim 9, Modified Weon et al teaches ” The apparatus according to claim 1, wherein said 2data messages comprise time stamp information.”( Feldman, Column 6, lines 48-58, “ (27) An exemplary ToF timing diagram is described in FIG. 4. The left side of the diagram describes the actions of an initiator 420 (typically an OBU, but not always: for example, the initiator may be a drone) that initiates the measurement. The right side of the diagram describes the actions of a target 422, typically an RSU but possibly also an OBU (the latter for example in the relative positioning case). The dashed lines represent clock cycles, to which internal operation of each node is aligned. The clock cycles are not synchronized between the initiator and target. Transmit operation begins at clock cycle boundary.”);
Regarding Claim 10, Modified Weon teaches ” The apparatus according to claim 9, wherein said 2time stamp information comprises four time stamps for each of said 3plurality of vehicles that said transceiver communicates with.”( Feldman, Column 6, lines 48-58, “ An exemplary ToF timing diagram is described in FIG. 4. The left side of the diagram describes the actions of an initiator 420 (typically an OBU, but not always: for example, the initiator may be a drone) that initiates the measurement. The right side of the diagram describes the actions of a target 422, typically an RSU but possibly also an OBU (the latter for example in the relative positioning case). The dashed lines represent clock cycles, to which internal operation of each node is aligned. The clock cycles are not synchronized between the initiator and target. Transmit operation begins at clock cycle boundary.” From Feldman figure 4 below, it is clear that four timestamps are part of the message relaying);

    PNG
    media_image2.png
    415
    427
    media_image2.png
    Greyscale

Regarding Claim 11, Modified Weon teaches ” The apparatus according to claim 9, wherein (a) said 2time stamp information is used to determine said signal distance 3calculations and (b) said signal distance calculations comprise at 4least one of (i) a round-trip time calculation and (ii) a time of 5flight calculation.”(Feldman, Column 2, lines 50-57, “ In exemplary embodiments, there are provided methods for obtaining positioning of nodes in a WLAN, comprising the steps of: by an initiator node of the WLAN, calculating a compensated time-of-flight (ToF) of messages exchanged between the initiator node and a target node and calculating a position of the target node relative to the initiator node using the compensated ToF, thereby obtaining relative positioning between the initiator and target nodes.” Here is time of flight calculation, time of flight uses the time stamps to determine the distance, hence the “time” in time of flight.);

( Feldman Column 4, lines 52-67, “FIG. 1A illustrates schematically a system for accurate relative positioning disclosed herein. The figure shows an intersection 102 between two roads 103a and 103b, the roads having thereon five on-board-units (OBUs) placed inside respective vehicles numbered 110, 112, 114, 116 and 118. Locations of antennas in each vehicle are marked by respective triangles. Vehicles 110, 114 and 118 have a single antenna. Vehicle 112 has two antennas, exemplarily one at a shark-fin and one at the front windshield. Vehicle 116 has two antennas placed exemplarily at two side mirrors. Note that in general, more than two antennas may be placed on a vehicle (referred to then as “multiple antennas”). The positions of the two antennas in vehicles 112 and 116 are exemplary and not limiting. In general, any constellation of two (or more) antennas can be used for purposes set forth herein.” Here shows that multiple vehicles all have both sending and receiving means.);
Claims 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Weon as applied to claims 1,3, and 9 above (respectively), and further in view of Well Understood, Routine, and Conventional Knowledge in the field of Wireless Communications Systems.


Regarding Claim 5, Modified Weon doesn’t explicitly teach that the data and standard messages should be sent within different channels. However the splitting communications bands into sub-channels into multiple channels is WURC in the field of communications. Feldman does give reference to these channel splits. Column 2, lines 1-8, “For a 10 MHz channel as commonly utilized in IEEE 802.11p, the clock cycle is 100 ns, which translates to 30 meters accuracy. Accordingly, there is a need to provide a high-quality positioning solution (in particular for IEEE 802.11p) and therefore a time measurement unit alone, without supporting mechanisms, does not meet the accuracy goal. Known WLAN modems have to be modified (enhanced) to enable the required high accuracy positioning measurement.” Thus splitting of information/messages between the vehicles into different channels (i.e. a first and second channel) is an obvious implementation of Feldman’s invention to one of ordinary skill in the art. A review of the applicant’s specification didn’t reveal/suggest any unexpected benefits to be derived by splitting data and messages into separate channels.
Regarding Claim 12, Modified Weon teaches a system of transmitting time stamp information between vehicles in a send and respond system. Feldmam, Column 6, lines 26-34, “WLAN control unit 212 controls the WLAN modem operation, exchanges information between the initiator and target and calculates the compensated ToF and, in case of multiple antennas, also the angle. The measured TOF and (optionally) the angle are fed to a positioning calculation unit 214 configured to calculate relative positioning, absolute positioning, or both relative and absolute positioning. Unit 214 is included in each OBU and in the RSU, but is external to the WLAN unit.” Both Feldman and Weon et al fail though to explicitly mention that such messages are sent twice in both directions. However the sending of multiple signals containing the same information in order to ensure the validity/ to account for message loss and/or corruption of the contain information is a WURC in the field of communication. Thus the sending of two (or more) identical messages per direction is an obvious implementation of modified Weon to one of ordinary skill in the art.
Regarding Claim 14, Modified Weon teaches a system for the cooperative positioning for vehicles, however neither Weon or Feldman explicitly teach a “scalable network” system. Feldman however does teach that other specific networks/communication protocols can be used. ( Feldman, Column 4, lines 36-51 “In embodiments disclosed herein, methods (or “schemes”) for calculating orthogonally frequency domain multiplexing (OFDM) slope of phase measured over at least a subset of OFDM subcarriers, multipath mitigation and ToF are combined with inventive schemes for sending update messages from a target to an initiator to provide high quality accurate positioning (both relative and absolute). The update messages, described in more detail below, include a time measurement of the target and are sent to the initiator in an efficient manner. Although methods, systems and apparatus disclosed herein are applied in WLAN (and in particular in vehicular WLAN), they can be applied in peer-to-peer OFDM wireless networks based on other communication protocols. Hereinafter, “OFDM symbol slope”, “OFDM slope” or just “slope” are used interchangeably.”)
The use of “scalable networks”, such as cloud computing/remote servers, is well understood, routine, and conventional to one of ordinary skill in the art of Wireless .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 9, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/493434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application gives use of TOF signals between three sources (while vehicles aren’t explicitly mentioned), claims MDS procedure of the signals and procrusting of the positions. Thus it appears that claim 1 reference application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng et al, US20160205656, “Determining of Object-To-Object Position using Data Fusion Techniques”; Mielenz, US20180129890, “Method for Locating a Vehicle”; Kordybach et al, US20180035255, “Method and Apparatuses Relating to Determination of Location of Portable Devices”
Zeng teaches a positioning system which uses time of flight measurements to other vehicles to determine relative position between a plurality of vehicles.
Mielenz teaches a vehicle positioning system which includes transmission between a vehicle and a road side device to determine the positioning between the two, includes reference to use of a Procrustes to solve the relative positioning possibilities.
Kordybach et al teaches a relative positioning system which communicates between multiples of vehicles relative to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661